Case 2:19-cv-00066-JRG Document 474 Filed 08/06/20 Page 1 of 2 PageID #: 39085



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,        §
 ET AL.,                                §
                                        §
 v.                                     §             Case No. 2:19-cv-66- JRG
                                        §
 APPLE, INC.                            §

                      MINUTES FOR JURY TRIAL DAY FOUR
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  AUGUST 6, 2020

  OPEN: 8:32 a.m.                                              ADJOURN: 5:00 p.m.
 ATTORNEYS FOR PLAINTIFFS:            See attached.

 ATTORNEYS FOR DEFENDANT:             See attached.
 LAW CLERKS:                          Taylor Mauze
                                      Adrienne Dellinger
                                      Taylor Fitzner
                                      Adam Ahnhut
 COURT REPORTER:                      Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                    Jan Lockhart
Case 2:19-cv-00066-JRG Document 474 Filed 08/06/20 Page 2 of 2 PageID #: 39086



 TIME         MINUTES
 8:32 a.m.    Court reconvened. Exhibits used prior day read into the record by Ms. Schuetz
 8:47 a.m.    Courtroom sealed. Cross examination of David Kennedy, CPA by Mr. Mueller.
 9:43 a.m.    Redirect examination of David Kennedy, CPA by Mr. Baxter.
 9:55 a.m.    Recross examination of David Kennedy, CPA by Mr. Mueller.
 9:58 a.m.    Redirect examination of David Kennedy, CPA by Mr. Baxter.
 9:59 a.m.    Recross examination of David Kennedy, CPA by Mr. Mueller.
 10:00 a.m.   Witness excused. Plaintiff rests.
 10:01 a.m.   Courtroom unsealed. Jury excused for recess.
 10:02 a.m.   Hearing outside the presence of the Jury.
 10:03 a.m.   Recess.
 10:22 a.m.   Court reconvened.
 10:23 a.m.   Direct examination of Tony Blevins by Mr. Mueller.
 10:54 a.m.   Cross examination of Tony Blevins by Mr. Sheasby.
 11:18 a.m.   Jury excused for recess.
 11:19 a.m.   Hearing outside the presence of the Jury.
 11:24 a.m.   Jury returned to the courtroom. Cross examination of Tony Blevins by Mr.
              Sheasby.
 11:34 a.m.   Portion sealed.
 11:35 a.m.   Courtroom sealed.
 11:42 a.m.   Redirect examination of Tony Blevins by Mr. Mueller.
 11:56 a.m.   Recross examination of Tony Blevins by Mr. Sheasby.
 11:57 a.m.   Parties passed the witness. Courtroom unsealed. Jurors excused for lunch.
 12:00 p.m.   Lunch recess.
 1:07 p.m.    Court reconvened. Jury returned to courtroom.
 1:08 p.m.    Direct examination of Kaushik Josiam, Ph.D. by Mr. Summersgill.
 1:37 p.m.    Courtroom sealed. Direct examination of Kaushik Josiam, Ph.D. by Mr.
              Summersgill.
 2:24 p.m.    Cross examination of Kaushik Josiam, Ph.D. by Mr. Sheasby.
 2:42 p.m.    Redirect examination of Kaushik Josiam, Ph.D. by Mr. Summersgill.
 2:45 p.m.    Recross examination of Kaushik Josiam, Ph.D. by Mr. Sheasby.
 2:46 p.m.    Parties passed the witness. Courtroom unsealed.
 2:47 p.m.    Recess.
 3:04 p.m.    Court reconvened. Hearing outside the presence of the jury.
 3:06 p.m.    Direct examination of Mike Buehrer, Ph.D. by Mr. Mueller.
 3:43 p.m.    Courtroom sealed. Direct examination of Mike Buehrer, Ph.D. by Mr. Mueller.
 3:47 p.m.    Courtroom unsealed. Direct examination of Mike Buehrer, Ph.D. by Mr. Mueller.
 4:05 p.m.    Cross examination of Mike Buehrer, Ph.D. by Mr. Sheasby.
 4:39 p.m.    Redirect examination of Mike Buehrer, Ph.D. by Mr. Mueller.
 4:49 p.m.    Recross examination of Mike Buehrer, Ph.D. by Mr. Sheasby.
 4:51 p.m.    Parties passed the witness.
 4:52 p.m.    Jury excused until 8:30 a.m.
 4:53 p.m.    Court gave time used. Instructions regarding disputes were given.
 5:00 p.m.    Court adjourned.
                                           2
